
QuickLinks -- Click here to rapidly navigate through this document




FINDER'S AGREEMENT


    This Finder's Agreement (the "Agreement") is entered into as of August 14,
2001, ("Effective Date") between Microvision, Inc., a Washington corporation
("Company"), and Brookehill Capital Partners ("Finder").

RECITALS

    WHEREAS, Finder represents that he will endeavor to introduce the Company to
Prospective Investors (as defined in Section 2.2 below) who may be interested in
participating in a private placement of the Company's securities (the
"Offering"); and

    WHEREAS, the Company desires to engage the services of Finder to provide an
introduction to such Prospective Investors in accordance with the terms and
conditions set forth in this Agreement.

AGREEMENT

    NOW, THEREFORE, in consideration of the promises and mutual covenants
hereinafter contained, and for other good and valuable consideration, the
sufficiency of which is hereby acknowledged, the parties agree as follows:

    1.  Engagement.  

    1.1   The Company engages Finder to provide services on a non-exclusive
basis to assist the Company in identifying Prospective Investors interested in
participating in the Offering, and to use his best efforts to introduce Company
to such Prospective Investors (the "Services").

    1.2   Finder shall perform the Services in a manner that complies with
applicable federal and state securities laws. Finder shall take no action that
could limit or otherwise adversely affect the ability of the Company to claim an
exemption from the registration or qualification requirements of applicable
securities laws with respect to the Offering, and in particular will not take
any action that could be construed as constituting a general solicitation or
general advertising by the Company, as such terms are used in Rule 502 of
Regulation D under the Securities Act of 1933, as amended (the "Securities
Act").

    2.  Identification of Prospective Investors.  

    2.1   In order to coordinate the Company's and Finder's respective efforts
during the period of engagement hereunder, Finder will from time to time notify
the Company of Prospective Investors that he proposes to contact. Once Finder
has identified a Prospective Investor to Company, Finder shall not identify
additional Prospective Investors until either (a) the Company advises Finder, at
its discretion, that it is not interested in being introduced to the Prospective
Investor proposed by Finder, or (b) the Company requests that Finder identify
additional Prospective Investors. If the Company informs Finder that it is
interested in being introduced to a Prospective Investor, Finder will introduce
representatives of the Company to the Prospective Investor. Finder will not make
any contact with a Prospective Investor unless such contact is expressly
approved by the Company.

    2.2   For purposes of this Agreement, "Prospective Investors" shall mean
"accredited investors," as such term is defined in Rule 501 of Regulation D
under the Securities Act, who are introduced to the Company by Finder at the
Company's request. Prospective Investors shall not include any persons who are
current shareholders, officers, directors, consultants or employees of the
Company or their respective family members, nor any person who has previously
expressed an interest in participating in the Offering, directly or indirectly,
such that the Company is already aware of such interest.

1

--------------------------------------------------------------------------------

    3.  Annual Report and Other Documents.  The Company will furnish Finder from
time to time at Finder's request with copies of the Company's 2001 annual report
to shareholders and its quarterly and other periodic reports filed with the
Securities and Exchange Commission.

    4.  Compensation; Expenses.  

    4.1   In the event that Finder's efforts result in one or more Prospective
Investors participating in the Offering, and provided that the gross proceeds to
the Company in the Offering are not less than $15.0 million (the "Proceeds"),
the Company shall, upon the closing of the Offering pay to Finder a cash fee
equal to seven percent (7%) of the cash invested in the Offering by the
Prospective Investors.

    4.2   The Company shall reimburse Finder in accordance with the Company's
travel expense policy for reasonable travel and entertainment expenses incurred
on Company business in connection with performance of the Services, including
but not limited to reimbursement for mileage, airfare, hotel, meals and such
other non-travel and entertainment expenses as may be approved in advance by the
Company.

    5.  Term and Termination.  

    5.1   This Agreement shall commence on the Effective Date and shall remain
in effect for six months thereafter. This Agreement will not be subject to any
implied or automatic renewals, and any relationship between the parties after
the term hereof will be the subject of a new agreement. The parties may extend
the term or any subsequent term of this Agreement by executing a separate
written agreement of extension.

    5.2   Either party may terminate this Agreement for any reason or for no
reason upon five days written notice to the other party. In addition, this
Agreement shall terminate automatically upon Finder's death or disability.

    5.3   The Company may terminate this Agreement without any additional
obligation of any kind if Finder breaches a material obligation hereunder, which
breach remains uncured by Finder for five days after receipt by Finder of notice
from the Company asserting such breach.

    5.4   Except if this Agreement is terminated pursuant to Section 5.3 hereof,
Finder shall be entitled to payment for all properly documented reimbursable
expenses incurred by him up to the date of termination and to the cash fee
specified in Section 4.1 related to Prospective Investors who were referred by
Finder prior to the date of termination and who participate in the Offering.

    6.  Confidentiality.  

    6.1   Finder acknowledges and agrees that during the term of this Agreement,
it may receive, learn or have access to confidential information belonging to
the Company (the "Confidential Information"). Confidential Information includes
any and all proprietary information disclosed or made available by the Company
to Finder in any form, whether now existing or hereafter created, including
without limitation all trade secrets, know-how, information systems, technology,
data, computer programs, processes, methods, operational procedures, plans,
marketing and customer information, vendors, personnel, financing and business
information, strategies or results, and other information of a similar nature
that is not generally disclosed by the Company to the public. Confidential
Information shall not include any information that (i) is proven by written
evidence to have been in Finder's possession prior to disclosure by the Company;
(ii) is received by Finder from a third party having the right to disclose such
information; (iii) is or hereafter becomes public knowledge through no act or
fault of Finder; or (iv) is proven by written evidence to have been
independently developed by Finder without access to the Confidential
Information.

    6.2   Finder agrees to keep the Company's Confidential Information in strict
confidence and not to disclose it to any person, nor use the same for any
purpose other than performance hereunder.

2

--------------------------------------------------------------------------------

Finder shall advise all employees with access to the Company's Confidential
Information of their obligations with respect thereto. Notwithstanding the
foregoing, Finder shall be and remain liable and responsible for the
confidentiality obligations of his employees. In addition to the foregoing,
Finder shall protect and safeguard the Company's Confidential Information by
using the same degree of care, but no less than a commercially reasonable degree
of care, to prevent the unauthorized use, dissemination or publication of the
Company's Confidential Information as Finder uses to protect his own most
confidential or proprietary information of a like nature.

    6.3   Finder acknowledges and agrees that the foregoing terms and conditions
are reasonable and necessary for the protection of the Company's Confidential
Information and to prevent damage or loss to the Company. Finder further agrees
that any breach or threatened breach of such provisions will cause the Company
irreparable harm for which there is no adequate remedy at law. Therefore, Finder
agrees that the Company shall be entitled, in addition to any other available
remedies, to injunctive or other equitable relief to require specific
performance or to prevent a breach of the foregoing confidentiality provisions,
without posting bond, or by posting bond of the lowest amount required by law.
The provisions of this Section 6 shall survive the expiration or termination of
this Agreement.

    7.  Indemnification.  Finder shall indemnify and hold the Company and its
affiliates, directors, officers, agents, and employees (each an "Indemnified
Party") harmless from and against any losses, claims, damages, or liabilities,
or actions in respect thereof (each, a "Loss"), related to or arising out of
Finder's engagement under this Agreement, and will reimburse the Indemnified
Parties for all expenses (including attorneys' fees and court costs) as they are
incurred by any such Indemnified Party in connection with investigating,
preparing, or defending any such action or claim, whether or not in connection
with pending or threatened litigation to which the Company is a party; provided,
that Finder will not be responsible for any Loss that is finally determined to
have resulted primarily and directly from Company's willful misconduct. Finder
also agrees that the Indemnified Parties shall not have any liability to Finder
for or in connection with Finder's engagement (other than the payment of fees in
accordance with Section 4 hereof) except for any such liability for a Loss
incurred by the Finder that results from an Indemnified Party's willful
misconduct. The foregoing indemnification shall be in addition to any rights
that an Indemnified Party may have at common law or otherwise. The provisions of
this Section 7 shall survive the expiration or termination of this Agreement.

    8.  Expenses.  Except for the expenses included in the fees in Section 4
above, the Company shall not be liable for any retainer, costs, expenses or
other charges incurred by Finder or third parties at the request of Finder.

    9.  Independent Contractor.  The Company and Finder agree that Finder shall
perform services hereunder as an independent contractor and that Finder shall
retain control over and responsibility for his own operations and personnel, if
any. Nothing herein shall create any partnership, agency, employment or similar
relationship between the parties. Finder will not, by reason of this Agreement,
be entitled to participate in workers' compensation, retirement, insurance or
any benefit under any Company benefit or other employee plan. The Company will
not withhold or pay any income or payroll taxes on behalf of Finder. Neither
party, nor their principals or employees, shall have authority to contract in
the name of or bind the other, except as expressly agreed to in writing by the
parties.

    10.  Governing Law.  This Agreement shall be governed by the laws of the
State of Washington, without giving effect to its conflicts of law rules.
Jurisdiction and venue for any action or proceeding hereunder shall lie in the
state and federal courts located in Seattle, Washington. The parties expressly
agree that all claims in respect of any such action or proceeding may be heard
and determined in any such court and Finder waives any defense of inconvenient
forum to the maintenance of any action or proceeding so brought.

    12.  Notices.  All notices, requests, and other communications hereunder
shall be deemed to be duly given if hand delivered or sent by overnight courier
with guaranteed next day delivery, by

3

--------------------------------------------------------------------------------

confirmed facsimile transmission, or by U.S. mail, postage prepaid, return
receipt requested, addressed to the other party at the address as set forth
below:

To the Company:   Microvision, Inc.
Attn: Chief Financial Officer
19910 North Creek Parkway
Bothell, WA 98011-3008
Fax: (425) 481-1625
To Finder:
 
Brookehill Capital Partners
1221 Post Road East
Westport, Connecticut
Fax: (203) 341-9364

Any notice or other communication hereunder shall be effective upon actual
delivery. Either party may change the address or facsimile number to which
notices for such party shall be addressed by providing notice of such change to
the other party in the manner set forth in this Section 12.

    13.  Severability.  If one or more provisions of this Agreement are held to
be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

    14.  Waiver.  No waiver of any term or condition of this Agreement shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the party waiving such term or condition. No waiver by any party of any term
or condition of this Agreement, in any one or more instances, shall be deemed to
be or construed as a waiver of the same or any other term or condition of this
Agreement on any future occasion. All remedies, either under this Agreement, by
law or otherwise afforded, will be cumulative and not alternative.

    15.  No Third Party Beneficiary.  The terms and provisions of this Agreement
are intended solely for the benefit of the parties hereto and their respective
successors or permitted assigns, and it is not the intention of the parties to
confer third-party beneficiary rights upon any other person or entity.

    16.  Survival.  The provisions of Sections 6, 7, 10, 12, and 17 hereof shall
survive expiration or termination of this Agreement.

    17.  Attorneys' Fees.  If any legal action, arbitration or other proceeding
is brought for the enforcement or interpretation of this Agreement or because of
an alleged dispute, breach, default or misrepresentation in connection with or
related to this Agreement, the successful or prevailing party shall be entitled
to recover reasonable attorneys' fees and other costs in connection with that
action or proceeding, in addition to any other relief to which a party may be
entitled, including those incurred on appeal or in bankruptcy proceedings.

    18.  Entire Agreement.  This Agreement, including Annex A hereto, contain
the entire agreement of the parties relating to the subject matter hereof. This
Agreement shall terminate and supersede any prior written or oral agreements or
understandings between the parties regarding the subject matter hereof. Any
amendments or modifications to this Agreement must be in writing and executed by
the party against whom enforcement is sought.

    19.  Successors and Assigns.  Finder acknowledges that the services to be
rendered are unique and may not be assigned by Finder without the prior written
consent of the Company. This Agreement will inure to the benefit of and be
binding upon the parties and their permitted assigns and successors.

    20.  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute the same instrument.

4

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto
as of the Effective Date.

FINDER:   COMPANY:
BROOKEHILL CAPITAL PARTNERS
 
MICROVISION, INC.
By: /s/ Walter S Grossman
 
By: /s/ Richard A. Raisig Name: Walter S Grossman   Name: Richard A. Raisig Its:
Chariman   Its: Chief Financial Officer

5

--------------------------------------------------------------------------------



QuickLinks


FINDER'S AGREEMENT
